Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Mayo on 4/8/2021.

The application has been amended as follows: 





Cancel claims 1-20.


(New) A method for removing contaminants from cannabinoid distillates and producing a terpene-enhanced cannabinoid concentrate comprising: 
extracting terpene oil from cannabis to yield a residual cannabis and said terpene oil;
wherein said extracting said terpene oil from said cannabis to yield said residual cannabis and said terpene oil consists essentially of
pressurizing carbon dioxide to a pressure between 1000 psi and 1300 psi to form a supercritical carbon dioxide fluid;
exposing said cannabis to said supercritical carbon dioxide fluid at a temperature between 80 °F and 
obtaining cannabis oil from said residual cannabis;
distilling said cannabis oil to obtain cannabinoid distillates;
separating said cannabinoid distillates into purified cannabinoid distillates and residual contaminants separately;
wherein said separating said cannabinoid distillates into purified cannabinoid distillates and residual contaminants separately consists essentially of
mixing said cannabinoid distillates with at least a contaminant attractant comprising a hydrophilic compound to yield a cannabinoid contaminant attractant water solution comprising:
adding said contaminant attractant to said cannabinoid distillates at a ratio between 2:1 
heating said cannabinoid contaminant attractant solution to a temperature between 40 °C and 80 °C to yield a dissolved cannabinoid contaminant attractant solution;
adding distilled water to said dissolved cannabinoid contaminant attractant solution at a ratio between 1:4 and 1:10 of distilled water by volume in mL to cannabinoid distillates by mass in grams, to yield said cannabinoid  contaminant attractant water solution; and,
heating said cannabinoid contaminant attractant water solution to a temperature between 40 °C and 60 °C.

removing said contaminant attractant and said water from said purified cannabinoid contaminant water solution to yield said purified cannabinoid distillates; and,
blending said purified cannabinoid distillates with said terpene oil to obtain a terpene oil enhanced cannabinoid concentrate.
 
(New) The method of claim 21, wherein said allowing said one or more contaminants to settle out of said cannabinoid contaminant attractant water solution consists essentially of
cooling said cannabinoid contaminant attractant water solution to a temperature between -30 °C and 10 °C, 
allowing said one or more contaminants to settle out of said cooled cannabinoid contaminant attractant water solution for a period of time between 2 hours and 7 days.
 
(New) The method of claim 21, further comprising:
freezing said residual cannabis to obtain a frozen cannabis;
washing said frozen cannabis with cold ethanol to obtain an ethanol oil solution of cannabis;
separating said ethanol oil solution of cannabis into ethanol and said cannabis oil separately;
said separating said ethanol oil solution of cannabis into ethanol and cannabis oil separately consists essentially of distilling said ethanol oil solution of cannabis at a temperature between 80 °F and 200 °F under a vacuum measuring between 10 inches Hg and 28 inches Hg.

(New) The method of claim 23, further comprising reusing said ethanol for a subsequent washing step of a second batch of frozen cannabis.
 
(New) The method of claim 21, wherein said distilling said cannabis oil to obtain cannabinoid distillates consists essentially of 
generating a vacuum in a distillation vessel with a pressure at or below 5 torr; heating said cannabis oil to a temperature between 90 °C and 157 °C; collecting a first condensed vapor to yield terpene distillates;
heating said cannabis oil to a temperature between 153 °C and 230 °C; and, collecting a second condensed vapor to yield said cannabinoid distillates.
 
(New) The method of claim 21, further comprising

blending said higher concentration of purified cannabinoid distillates with said terpene oil to obtain a higher concentration of said terpene oil enhanced cannabinoid concentrate.
 
(New) The method of claim 21, wherein said extracting terpene oil further consists essentially of separating a terpene hydrosol from said carbon dioxide extraction product.
 


The following is an examiner’s statement of reasons for allowance:    the closest prior art is US 9, 095, 555 which does not teach the specifically claimed process..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner




/MICHAEL V MELLER/Primary Examiner, Art Unit 1655